PER CURIAM.
Sheldon K. Taylor challenges the denial of his motion for jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the postconviction court’s order because Taylor’s motion is facially insufficient. See Gilbert v. State, 805 So.2d 70 (Fla. 2d DCA 2002); Colosimo v. State, 775 So.2d 352 (Fla. 2d DCA 2000). However, our affirmance is without prejudice to Taylor’s right to file a facially sufficient rule 3.800(a) motion.
Affirmed.
CASANUEVA, STRINGER, and WALLACE, JJ., Concur.